Title: From Thomas Jefferson to Thomas McKean, 14 June 1802
From: Jefferson, Thomas
To: McKean, Thomas


            Dear SirWashington June 14. 1802.
            Your favor of the 12th. came to hand last night. while making out the commissions of bankruptcy the newspapers informed me of the death of your son, on which event I sincerely condole with you. his name was therefore omitted and another inserted so as to compleat the number before the reciept of your letter recommending mr Pettit.
            Though I take for granted that the colonisation of Louisiana by France is a settled point, yet I suspect they must be much stronger in St. Domingo before they can spare troops to go there. what has been called a surrender of Toussaint to Le Clerc I suspect was in reality a surrender of Le Clerc to Toussaint: that Le Clerc was not in condition to hold his ports, and consented to any terms which would give the appearance of capitulation to his antagonist, who probably overrated the number of French troops. a discovery of his error may very possibly lead to a correction of it. Accept assurances of my high respect and consideration.
            Th: Jefferson
          